Exhibit 10.24
(AGCO LOGO) [g26076g2607601.gif]
A G C O C O R P O R A T I O N
DIRECTOR COMPENSATION
for
NON — EMPLOYEE DIRECTORS
(as of January 1, 2011)

          Retainers (1)   USD
Annual Lead Director Retainer (paid only to Lead Director):
    30,000  
Annual Director Base Retainer (applies to all Directors):
    90,000  
Annual Committee Chairperson Retainer:
      (except Audit Committee and Compensation Committee Chair)
    15,000  
Annual Audit Committee Chairperson Retainer:
    25,000  
Annual Compensation Committee Chairperson Retainer:
    20,000  
 
       
Additional Compensation
       
Annual AGCO Stock Grant Award (2)
    100,000  

In addition, the Company will reimburse directors for the reasonable
out-of-pocket expense incurred in the attendance of the meeting.

Page 1 of  2



--------------------------------------------------------------------------------



 



(AGCO LOGO) [g26076g2607601.gif]
A G C O C O R P O R A T I O N
DIRECTOR COMPENSATION
for
NON — EMPLOYEE DIRECTORS
(as of January 1, 2011)
Notes:

1)   Payments of annual retainers are made in accordance with the following
provisions:

  I)   Annual Retainers are paid quarterly in four installments (for ease of
calculation purposes quarters are divided into 90 days with a 360 day year).    
II)   Annual Retainers accrue as of the first day of each calendar quarter based
on the Board and Committee Membership Roster in effect on that date.     III)  
Annual Retainers are paid in advance during the first month of the given
calendar quarter (e.g., January for the first quarter).     IV)   Changes to
Board and Committee Memberships (including Chairpersons) will be reviewed and
adjustments made to current quarter’s retainer amounts (up or down).     V)  
Any changes in the Retainer amounts due for the current quarter will be
reflected in the ensuing quarter’s retainer payment.

2)   Terms applicable to the Stock Grant Award are defined in the Plan Document.
The stock grant equivalent to USD 100,000 is based on closing price on the day
of the Annual Shareholder’s ’meeting.

Page 2 of  2